In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00058-CR



        WILLIAM ROBERT PARKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 123rd District Court
               Panola County, Texas
               Trial Court No. 13,122




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        William Robert Parker was convicted of murder by a Panola County jury in 1981 and was

sentenced to life in prison. His conviction and sentence were affirmed on direct appeal. Parker v.

State, 667 S.W.2d 185 (Tex. App.—Texarkana, 1983, pet. ref’d). On October 1, 2014, thirty-three

years later, Parker filed a motion in the trial court for an out-of-time new trial. Then, on January

16, 2015, Parker filed a second motion for an out-of-time new trial. On March 18, 2015, the trial

court entered an order essentially finding that it was without jurisdiction to rule on Parker’s

motions seeking a new trial. On April 16, 2015, Parker filed a notice of appeal from the trial

court’s March 18 order denying Parker’s motions for an out-of-time new trial. Because the trial

court’s order from which Parker attempts to appeal is a non-appealable order, we are without

jurisdiction to hear this appeal.

        In the State of Texas, a party may only appeal when the Texas Legislature has authorized

an appeal. Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature

passes such legislation, in addition to granting its citizens a right of appeal, it also grants the

appellate courts of this State jurisdiction to hear such appeals. In the absence of such authorizing

legislation, appellate courts are without jurisdiction and have no authority to act.

        Generally speaking, in the criminal context, the Texas Legislature has only authorized

appeals by criminal defendants from written judgments of conviction. See Gutierrez v. State, 307
S.W.3d 318, 321 (Tex. Crim. App. 2010); Ex parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—

Austin 1997, no pet.). There are a few very limited exceptions to this general rule, see Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.), but the trial court’s March 18 order


                                                  2
denying Parker’s out-of-time motion for a new trial does not fall within one of those exceptions.

See generally Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Wright, 969
S.W.2d at 589; see also Williams v. State, No. 05-08-00983-CR, 2008 WL 2971990, at *1 (Tex.

App.—Dallas Aug. 5, 2008, no pet.) (mem. op., not designated for publication) (“An order denying

a motion for an out-of-time new trial is not an appealable order.”).1 Consequently, we are without

jurisdiction over this appeal.

        By letter dated May 28, 2015, we notified Parker of the potential defect in our jurisdiction

and afforded him an opportunity to respond. In his response, Parker cited Martinez v. Ryan, 132
S. Ct. 1309 (2012) in support of his contention that this Court has jurisdiction to hear his appeal of

the trial court’s March 18 order. In Martinez, the United States Supreme Court addressed the issue

of whether the doctrine of procedural default barred a federal district court from considering an

ineffective assistance of trial counsel claim when the default was caused by the error of appointed

collateral review counsel. Id. Martinez is not helpful to Parker’s position.

        In light of the foregoing, we dismiss this appeal for want of jurisdiction.



                                                   Ralph K. Burgess
                                                   Justice

Date Submitted:          June 15 2015
Date Decided:            June 16, 2015

Do Not Publish


1
 Although unpublished cases have no precedential value, we may take guidance from them “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).

                                                      3